                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



ANTHONY LEWIS JERDINE,                       )      CASE NO. 1:18CV1613
                                             )
                      Plaintiff,             )      JUDGE CHRISTOPHER A. BOYKO
                                             )
              vs.                            )
                                             )
UNITED STATES OF AMERICA,                    )      OPINION AND ORDER
                                             )
                      Defendant.             )


CHRISTOPHER A. BOYKO, J:

       This matter is before the Court on the motion of Defendant United States of America

(“Defendant” or “USA”) to dismiss (ECF DKT #3 (“Motion”)) the Complaint of pro se Plaintiff

Anthony Lewis Jerdine (“Plaintiff” or “Jerdine”) (ECF DKT #1). Jerdine opposed Motion (ECF

DKT #4). For the reasons that follow, the Motion is granted.

                                      I. BACKGROUND

       In the Complaint, Jerdine challenges personal and subject matter jurisdiction in the

criminal case United States v. Anthony L. Jerdine, Case No. 1:08CR481 (N.D. Ohio) (the

“Criminal Case”). (See ECF DKT #1 at 3). Plaintiff characterizes this action as a tort involving

fraud (see ECF DKT #1-1).

       Proceeding pro se with standby counsel in the Criminal Case, Jerdine filed numerous

motions, including a challenge to the court’s subject matter jurisdiction. The Honorable Lesley

Wells, presiding over the Criminal Case, denied Jerdine’s motions to dismiss the indictment for

lack of subject matter jurisdiction. See United States v. Jerdine, No. 1:08 CR 00481, 2009 WL
4906564, at *1-2 (N.D. Ohio Dec. 18, 2009), aff’d, United States v. Jerdine, 511 F. App’x 391

(6th Cir. 2013).

       Thereafter, Jerdine pleaded guilty to two counts of Conspiracy to Commit Bank Fraud,

two counts of Bank Fraud, and nine counts of Money Laundering, preserving his ability to argue

on appeal that his right to a speedy trial had been violated. See Jerdine, 511 F. App’x at 391. On

appeal, Jerdine argued that the trial court erred by concluding that the government did not violate

his right to a speedy trial, but the Sixth Circuit affirmed the district court’s judgment. Id. at 392-

93. Jerdine did not appeal the issue of personal or subject matter jurisdiction.

       In the instant action, Jerdine alleges that both personal and subject matter jurisdiction

were lacking in the Criminal Case (see ECF DKT #1 at 3), and asks this Court to vacate and

dismiss the Criminal Case with prejudice (id. at 23). Jerdine denies, however, that he seeks to

challenge his detention or imprisonment pursuant to 28 U.S.C. §§ 2254 or 2255 (see id. at 8).

       Defendant moves for dismissal on the grounds that Jerdine has not complied with the

pleading requirement of Fed. R. Civ. P. 8(a) to provide a short and plain statement of the claim

showing that Plaintiff is entitled to relief and because the allegations in the Complaint fail to

state a claim upon which relief may be granted.

                                         II. DISCUSSION

A. Standard of Review

       In reviewing a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6), the Court must

construe the Complaint “in the light most favorable to the plaintiff, accept its allegations as true,

and draw all reasonable inferences in favor of the plaintiff.” Directv, Inc. v. Treesh, 487 F.3d

471, 476 (6th Cir. 2007) (citation omitted). The factual allegations in the complaint so construed


                                                  2
must “raise a right to relief above the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007). Twombly does “not require heightened fact pleading of specifics, but only

enough facts to state a claim to relief that is plausible on its face.” Id. at 570.

        In Ashcroft v. Iqbal, 556 U.S. 662 (2009), the United States Supreme Court discussed

Twombly and provided additional analysis of this standard: “In keeping with these principles a

court considering a motion to dismiss can choose to begin by identifying pleadings that, because

they are no more than conclusion, are not entitled to the assumption of truth. While legal

conclusions can provide the framework of a complaint, they must be supported by factual

allegations. When there are well-pleaded factual allegations, a court should assume their veracity

and then determine whether they plausibly give rise to an entitlement to relief.” Id. at 679.

        When presented with a Rule 12(b)(6) motion, the Court may consider the complaint and

any exhibits attached thereto, public records, items appearing in the record of the case and

exhibits attached to defendant’s motion to dismiss so long as they are referred to in the complaint

and are central to the claims contained therein. See Amini v. Oberlin Coll., 259 F.3d 493, 502

(6th Cir. 2001). In ruling on Defendant’s motion, the Court will consider the exhibits attached to

the Complaint.

        Pro se pleadings are held to “less stringent standards than formal pleadings drafted by

lawyers” and must be liberally construed. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting

Estelle v. Gamble, 429 U.S. 97, 106 (1976)). That said, courts are not required to conjure

unpleaded facts or construct claims against defendants on behalf of a pro se plaintiff. See

Grinter v. Knight, 532 F.3d 567, 577 (6th Cir. 2008) (citation omitted); Erwin v. Edwards, 22 F.

App’x 579, 580 (6th Cir. 2001) (citation omitted).


                                                   3
B. Analysis

       Defendant first argues in support of the Motion that Plaintiff’s rambling and disjointed

Complaint fails to satisfy the basic pleading requirements of Rule 8(a). In opposition, Jerdine

maintains that the content of the Motion shows that Defendant understands he is challenging

jurisdiction in the Criminal Case and claiming that the district court committed fraud by

proceeding with the Criminal Case without jurisdiction. (See ECF DKT #4 at 2, 5-6).

       The Court agrees that the Complaint and exhibits thereto, consisting of 183 pages, does

not conform to Rule 8(a)’s requirement of a “short and plain statement of the claim showing that

the pleader is entitled to relief[,]” and is subject to dismissal on that basis. See Brown v. Suppes,

No. 2:16-CV-13725, 2016 WL 7242146, at *2 (E.D. Mich. Dec. 15, 2016) (rambling and

confusing complaints are subject to dismissal without prejudice pursuant to Rule 8(a)) (collecting

cases). That said, the Court will assume for the purpose of this analysis that the Complaint

satisfies the pleading requirements of Rule 8(a).

       1. FTCA claim barred

        Plaintiff characterizes his Complaint as a tort sounding in fraud (see ECF DKT #1-1),

and argues in opposition to the Motion that the district court in the Criminal Case committed

fraud by proceeding without jurisdiction. Defendant contends that, to the extent Plaintiff is

alleging that the government is liable in tort for fraud, the case must be dismissed because there

are no allegations in the Complaint that Jerdine has exhausted his administrative remedies as

required under the Federal Tort Claims Act (“FTCA”) before seeking relief in federal court.

(ECF DKT #3-1 at 5 n.2 (citing 28 U.S.C. §§ 2401, 2671-2680)).




                                                    4
         The FTCA constitutes a limited waiver of sovereign immunity and authorizes suit against

the United States for certain torts committed by federal employees acting within the scope of

their employment. See Schindler v. United States of America, 661 F.2d 552, 554 n.2 (6th Cir.

1981). It is a jurisdictional prerequisite to an FTCA lawsuit against the United States in federal

court that a claimant must first file an administrative claim. Unless a plaintiff first timely

exhausts his administrative remedies, the Court lacks subject matter jurisdiction over an FTCA

claim. See Harris v. City of Cleveland, 7 F. App’x 452, 458 (6th Cir. 2001) (citing among

authority McNeil v. United States, 508 U.S. 106, 113 (1993)).

         The Complaint does not show that Jerdine filed an administrative claim regarding the

alleged fraud of the United States with respect to the Criminal Case. To the extent that Jerdine

brings an FTCA claim in the instant action, this Court lacks jurisdiction and Defendant is entitled

dismissal of the Complaint.1 Dolan v. United States, 514 F.3d 587, 593 (6th Cir. 2008) (“[I]f the

administrative requirements of the FTCA have not been fulfilled, the case must be dismissed for

lack of jurisdiction.”) (citations omitted).




         1
            Even if Plaintiff has exhausted his administrative remedies, his fraud claim may nevertheless be barred by
sovereign immunity. Congress’ waiver of sovereign immunity under the FTCA for torts is limited by 28 U.S.C. §
2680. Although it is difficult to discern from the Complaint, to the extent Plaintiff’s fraud claim falls within an
exception listed in 28 U.S.C. § 2680, the claim fails because the United States has not waived its sovereign immunity
for such claims. See e.g. Klein v. United States, Case No. 3:15-cv-134, 2015 WL 6736114, at *6 (S.D. Ohio Nov. 4,
2015) (plaintiff’s FTCA fraud claim is barred because it arises out of alleged misrepresentation and deceit by the
United States, and the United States has not waived sovereign immunity as to such claims) (citations omitted).
Moreover, if Jerdine seeks a remedy other than compensatory damages, the Court lacks subject matter jurisdiction to
award such relief. Moher v. United States, 875 F. Supp. 2d 739, 755 (W.D. Mich. 2012) (“To the extent that
[plaintiff] seeks a remedy under the FTCA other than compensatory damages, there has not been a waiver of
sovereign immunity and this Court lacks subject matter jurisdiction to award it.”) (collecting cases).



                                                          5
       2. Jerdine fails to state a plausible claim that jurisdiction was lacking in the
       Criminal Case

       Jerdine alleges that personal and subject matter jurisdiction were lacking in the Criminal

Case. Plaintiff contends that the Complaint states a claim upon which relief may be granted

because, if a court lacks jurisdiction, its rulings are void (See ECF DKT #4 at 5).

               Personal jurisdiction

       Jerdine fails to state a claim upon which relief may be granted that the court in the

Criminal Case lacked personal jurisdiction. The federal indictment of Jerdine and his presence in

the United States conferred personal jurisdiction in the Criminal Case. See United States v.

Amir, No. 1:10CR439, 2010 WL 5014451, at *1 (N.D. Ohio Dec. 3, 2010) (“‘Personal

jurisdiction is supplied by the fact that [defendant] is within the territory of the United States.’”)

(quoting United States v. Burke, 425 F.3d 400, 408 (7th Cir. 2005)) (further citation omitted); see

also United States v. Perez, 752 F.3d 398, 407 (4th Cir. 2014) (“Personal jurisdiction in a

criminal case is still based on physical presence, which is usually acquired by taking the

defendant into custody via arrest.”) (citations omitted).

       Moreover, the appropriate time to raise the issue of personal jurisdiction was during the

pendency of the Criminal Case and, by pleading guilty, Jerdine waived any objection to personal

jurisdiction. See United States v. Juvenile Male, 939 F.2d 321, 324 (6th Cir. 1991) (collecting

cases); Runion v. Unknown Party No. 1, No. 1:14-CV-225, 2014 WL 3401984, at *4 (W.D.

Mich. July 10, 2014) (“A guilty plea waives any objection to the court having personal

jurisdiction over a defendant.”) (citing Juvenile Male, 939 F.2d at 324); United States v. Boyd,

259 F. Supp. 2d 699, 708 (W.D. Tenn. 2003) (by pleading guilty defendant waived any claims



                                                   6
related to the court’s jurisdiction). And, as Defendant points out in the Motion, Jerdine’s guilty

plea did not reserve the right to appeal jurisdictional issues (see Criminal Case ECF DKT #468 at

15), and Jerdine’s unsuccessful direct appeal did not raise jurisdictional issues. Jerdine, 511 F.

App’x at 392 (arguing on appeal that the district court erred by concluding that the government

had not violated his right to a speedy trial and due process rights).

       Lastly, to the extent that Jerdine claims that personal jurisdiction in the Criminal Case

was lacking because he is a “natural man,” that argument fails as a matter of law. The Sixth

Circuit and other courts have “routinely rejected as frivolous” challenges to jurisdiction based

upon the claim that the criminal defendant is a “natural man,” a sovereign citizen, or a private

human being. See Kinstle v. Bunting, No. 3:13CV998, 2016 WL 3668027, at *4 (N.D. Ohio July

11, 2016) (collecting cases).

       Having construed the Complaint liberally in Jerdine’s favor, the Court finds that Jerdine

fails to state a claim upon which relief can be granted that personal jurisdiction was lacking in the

Criminal Case.

               Subject matter jurisdiction

       Jerdine unsuccessfully challenged subject matter jurisdiction in the Criminal Case

pursuant to 18 U.S.C. § 3231. See Jerdine, 2009 WL 4906564, at *1-2. Subject matter

jurisdiction in a criminal case is conferred by 18 U.S.C. § 3231 – “The district courts of the

United States shall have original jurisdiction, exclusive of the courts of the States, of all offenses

against laws of the United States.” See Amir, 2010 WL 5014451 at *1 (citing among authority

United States v. Titterington, 374 F.3d 453, 458-59 (6th Cir. 2004)). In the Superseding

Indictment filed in the Criminal Case, Jerdine was charged in thirteen of nineteen counts for


                                                  7
federal crimes of conspiracy, bank fraud and money laundering. See Jerdine, 2009 WL 4906564,

at *1; Criminal Case ECF DKT #153. “Subject-matter jurisdiction in every federal criminal

prosecution comes from 18 U.S.C. § 3231, and there can be no doubt that Article III permits

Congress to assign federal criminal prosecutions to federal courts. That’s the beginning and the

end of the ‘jurisdictional’ inquiry.” Hugi v. United States, 164 F.3d 378, 380 (7th Cir. 1999).

       Having construed the Complaint liberally in Jerdine’s favor, the Court finds that Jerdine

fails to state a claim upon which relief can be granted that subject matter jurisdiction was lacking

in the Criminal Case. See Titterington, 374 F.3d 453, 459 (6th Cir. 2004) (citing Hugi, 164 F.3d

at 380); Amir, 2010 WL 5014451, at *1 (same) (citing Hugi, 164 F.3d at 380).

                                       III. CONCLUSION

       For all of the foregoing reasons, Defendant’s motion to dismiss (ECF DKT #3) is granted.

Judgment will be entered in favor of Defendant and against Plaintiff. In light of the Court’s

dismissal of this action, Plaintiff’s Motion to Compel Specific Performance (ECF DKT #5) is

moot, and denied as such. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an appeal

from this decision could not be taken in good faith.

       IT IS SO ORDERED.

                                              s/ Christopher A. Boyko
                                              CHRISTOPHER A. BOYKO
                                              United States District Judge

Dated: February 14, 2019




                                                 8
